MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                         Apr 30 2015, 10:25 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      John C. Bohdan                                            Gregory F. Zoeller
      Fort Wayne, Indiana                                       Attorney General of Indiana
                                                                Chandra K. Hein
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Tim A. Tyler,                                             April 30, 2015

      Appellant-Defendant,                                      Court of Appeals Cause No.
                                                                02A05-1409-CR-460
              v.                                                Appeal from the Allen Superior
                                                                Court
      State of Indiana,                                         The Honorable Samuel R. Keirns,
                                                                Magistrate
      Appellee-Plaintiff
                                                                Trial Court Cause No.
                                                                02D04-0907-FC-153




      Robb, Judge.



                                 Case Summary and Issue
[1]   Tim Tyler appeals the trial court’s decision to revoke his probation, raising one

      issue for our review: whether there was sufficient evidence to establish that

      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-460 | April 30, 2015         Page 1 of 4
      Tyler violated his probation. Concluding there was sufficient evidence, we

      affirm.



                            Facts and Procedural History
[2]   On December 15, 2009, Tyler entered a plea of guilty to battery as a Class C

      felony. On January 13, 2010, he was sentenced to four years, all of which were

      suspended to probation. On February 15, 2013, Tyler’s probation was revoked,

      and he was ordered to serve two years executed with Allen County Community

      Corrections. On May 16, 2013, Tyler’s home detention was revoked, and he

      was ordered to maintain residency at Shepherd’s House. On March 6, 2014,

      the trial court approved a modification of Tyler’s placement to Volunteers of

      America.


[3]   Tyler was originally required to be inside the Volunteers of America facility for

      at least six hours per day. However, Tyler was pushing the limits of that

      requirement. As a result, the Volunteers of America director and Tyler’s

      probation officer determined that Tyler’s presence at Volunteers of America

      between 8 p.m. and 8 a.m. should be a condition of his continued placement

      there. Tyler was made aware that Volunteers of America required him to be at

      the facility during nighttime hours.


[4]   On July 22, 2014, the State filed a petition to revoke Tyler’s probation—it is

      that petition which is the subject of this appeal. The petition alleged that Tyler

      “failed to abide by the instruction of the probation department and Volunteers

      of America in regards to his court ordered placement.” Appellant’s Appendix
      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-460 | April 30, 2015   Page 2 of 4
      at 21. A hearing was held on September 2, 2014, at which an employee of the

      Allen County Probation Department testified that Tyler failed to comply with

      the curfew imposed by his probation officer and Volunteers of America. The

      State also introduced notes kept by Volunteers of America that indicated Tyler

      broke curfew and left the facility late at night on approximately a dozen

      occasions. The trial court revoked Tyler’s probation and ordered him to serve

      two years in the Indiana Department of Correction. This appeal followed.



                                 Discussion and Decision
                                      I. Standard of Review
[5]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Heaton v. State, 984 N.E.2d 614, 616 (Ind.

      2013) (citation omitted). The trial court has discretion to set probation

      conditions and to revoke probation upon violation of a condition. Id. Thus, an

      appeal from a trial court’s finding of a violation and the resulting sanction are

      reviewed only for an abuse of discretion. Id. An abuse of discretion occurs if

      the decision is clearly against the logic and effect of the facts and circumstances

      or if it is contrary to law. Id.


                                    II. Probation Violation
[6]   Probation revocation is a two-step process. Id. First, the trial court determines

      whether a probation violation actually occurred. Id. Second, if a violation is

      found, the trial court then determines what sanctions, if any, are appropriate.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-460 | April 30, 2015   Page 3 of 4
       Id. Here, Tyler argues only that the evidence was insufficient to establish a

       violation of probation.1


[7]    In March 2014, it was made a condition of Tyler’s probation that he reside at

       Volunteers of America and that he abide by any rules that that facility placed on

       him. Volunteers of America and Tyler’s probation officer informed Tyler that a

       requirement for maintaining residence at Volunteers of America was that he be

       present at the facility between the hours of 8 p.m. and 8 a.m. Despite Tyler’s

       awareness of that constraint, he left the Volunteers of America facility between

       the hours of 8 p.m. and 8 a.m. without permission on numerous occasions.


[8]    By violating the terms of his residency at Volunteers of America, Tyler violated

       a condition of his probation. Because the evidence shows that Tyler did not

       abide by the rules placed on him by Volunteers of America, the State presented

       sufficient evidence that Tyler violated a condition of his probation.



                                                    Conclusion
[9]    Concluding the State presented sufficient evidence to support the trial court’s

       finding that Tyler violated his probation, we affirm.


[10]   Affirmed.


       May, J., and Mathias, J., concur.




       1
           Tyler does not argue on appeal that the sanction imposed by the trial court is inappropriate.
       Court of Appeals of Indiana | Memorandum Decision 02A05-1409-CR-460 | April 30, 2015                Page 4 of 4